IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0552-18


                EX PARTE JORDAN BARTLETT JONES, Appellant

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE TWELFTH COURT OF APPEALS
                            SMITH COUNTY

       Per curiam. YEARY, JJ., filed a concurring opinion. KELLER, P.J., concurred.

                                       OPINION

       There does not seem to be a dispute that the classic “revenge porn” scenario—two

people take intimate sexual photographs, and one person decides to post them on the

Internet without the consent of the other—could be a viable set of facts to support the

prosecution of the person who disseminates the pictures. But what about when someone

who wasn’t involved in that encounter sees the pictures and shares them with other

people? Can the State prosecute that person without violating the First Amendment?

That is the difficulty with analyzing Section 21.16(b) of the Penal Code, at least as it
                                                                                                       Jones — 2

existed in 2017.1 But, interpreting Section 21.16(b) as alleged in the indictment, we hold

that the statute only covers the intentional disclosure of sexually explicit material by third

parties when that third party (1) obtained the material under circumstances in which the

depicted person had a reasonable expectation that the image would remain private; (2)

knew or was aware of but consciously disregarded a substantial and unjustifiable risk that

he did not have effective consent of the depicted person; and (3) knowingly or recklessly

identified the depicted person and caused that person harm through the disclosure.

Properly construed, the statute does not violate the First Amendment. We reverse the

court of appeals.

                                                 Background

        The State charged Appellant with unlawful disclosure of intimate visual material

under that statute, commonly known as the “revenge porn” statute. Appellant filed a pre-

trial Application for Writ of Habeas Corpus, arguing that Section 21.16(b) is facially

invalid under the First Amendment. The trial judge denied relief, but the court of appeals

reversed, holding the law was a content-based restriction that failed strict scrutiny and

was overbroad under the First Amendment.2

        The court of appeals first determined that free-speech protections of the First




        1
          In response to the court of appeals opinion in this case, our Legislature amended Section 21.16. See Acts
2017, 85th Leg., R.S., ch. 858 (H.B. 2552), § 16(b), eff. Sept. 1, 2017. This case involves an interpretation of the
previous version of the statute.
        2
            Ex parte Jones, ___ S.W.3d ___, 2018 WL 2228888, at *5–7 (Tex. App.—Tyler May 16, 2018).
                                                                                   Jones — 3

Amendment were implicated in this case.3 It explained that Section 21.16(b) proscribes

the disclosure of certain visual material, including any film, photograph, or videotape in

various formats.4 It stated that this Court has previously concluded that photographs and

visual recordings are inherently expressive and noted that the First Amendment applies to

the distribution of such expressive media in the same way it applies to their creation.5

       The court then determined that the statute regulates speech in a content-based

manner.6 It reasoned that the statute does not penalize all intentional disclosure of visual

material depicting another person; it penalizes only a subset of disclosed images: those

which depict another person with the person’s intimate parts exposed or engaged in

sexual conduct.7 Consequently, as the State conceded at oral argument before the court of

appeals, Section 21.16(b) was subject to strict scrutiny analysis.8

       Next, the court rejected the State’s argument that any visual material disclosed

under Section 21.16(b) is contextually obscene and, therefore, constitutes unprotected

speech.9 The court concluded that Section 21.16(b) does not include language that would




       3
           Id. at *3.
       4
           Id.
       5
           Id.
       6
           Id. at *4.
       7
           Id.
       8
           Id.
       9
           Id.
                                                                                    Jones — 4

permit a trier of fact to determine that the visual material disclosed is obscene.10 It further

reasoned that adopting the State’s obscene-speech argument would make the statute

wholly redundant in light of Texas’s obscenity statutes.11

       The court then determined that Section 21.16(b) did not survive strict scrutiny.12

While assuming a compelling governmental interest in protecting privacy, it nevertheless

found that Section 21.16(b) did not use the least restrictive means of achieving that

interest.13 The court took issue with the disjunctive structure of Section 21.16(b)(2),

noting that it would allow prosecution of someone having no knowledge of the

circumstances surrounding the creation of the material or the privacy interest of the

person depicted.14 This is true even if the disclosing person did not intend to cause harm

to the depicted person15 or did not identify the depicted person.16 Consequently, the court

determined that the statute is an invalid content-based restriction in violation of the First

Amendment.17

       Lastly, the court concluded that Section 21.16(b) is unconstitutionally overbroad


       10
            Id.
       11
            Id.
       12
            Id. at *5–7.
       13
            Id.
       14
            Id. at *6.
       15
            Id. at *6, n.14 (citing TEX. PENAL CODE § 21.16(b)(1) (West 2017)).
       16
            Id. at *6, n.15 (citing TEX. PENAL CODE § 21.16(b)(4) (West 2017)).
       17
            Id. at *7.
                                                                                                           Jones — 5

because it violates the rights of too many third parties by restricting more speech than the

Constitution permits.18 According to the court, the criminal prohibition of Section

21.16(b) applies to any person who discloses visual material depicting another person’s

intimate parts or a person engaged in sexual conduct, even when the disclosing person has

no knowledge or reason to know the circumstances surrounding the material’s creation.19

Furthermore, the court concluded that the lack of a specific intent to harm and the lack of

a culpable mental state regarding the identity of the depicted person added to the broad

reach of the statute.20

         We granted review to consider three questions posed by the State. First, is Section

21.16(b) a content-based restriction on speech that is subject to strict scrutiny? Second,

did the court of appeals improperly rely upon a theory of liability not charged in the

indictment when conducting its strict-scrutiny analysis? Third, and finally, is Section

21.16(b) facially unconstitutional? Based on our answers to these questions, we reverse

the judgment of the court of appeals.

                                              Standard of Review

         Whether a statute is constitutional is a question of law that we review de novo.21

The burden normally rests upon the person challenging the statute to establish its

         18
           Id. at *7–8. Although it questioned the need to address overbreadth because it had found the statute to be an
invalid content-based restriction, the court did so “in an abundance of caution.” Id. at *7.
         19
              Id.
         20
              Id.
         21
              Ex parte Lo, 424 S.W.3d 10, 14 (Tex. Crim. App 2013).
                                                                                                       Jones — 6

unconstitutionality.22 When reviewing the constitutionality of a statute, we usually begin

with the presumption that the statute is valid and that the Legislature has not acted

unreasonably or arbitrarily in enacting the statute.23 We must seek to interpret a statute

such that its constitutionality is supported and upheld.24 We must make every reasonable

presumption in favor of the statute’s constitutionality, unless the contrary is clearly

shown.25

        To that end, we have a duty to employ a reasonable narrowing construction in

order to avoid a constitutional violation.26 However, such a construction should be

employed only if the statute is readily susceptible to one.27 If a statute is not readily

subject to a narrowing construction, we may not rewrite the statute because such a

rewriting would constitute a serious invasion of the legislative domain and would sharply

diminish the Legislature’s incentive to draft a narrowly tailored statute in the first place.28

We act in accordance with our usual rules of statutory construction and construe a statute



        22
          Peraza v. State, 467 S.W.3d 508, 514 (Tex. Crim. App. 2015) (citing Ex parte Granviel, 561 S.W.2d 503,
511 (Tex. Crim. App. 1978)).
        23
             Id.
        24
             Peraza, 467 S.W.3d at 514 (citing Luquis v. State, 72 S.W.3d 355, 365 n.26 (Tex. Crim. App. 2002)).
        25
          Granviel, 561 S.W.2d at 511; see TEX. GOV’T CODE § 311.021 (2013) (stating that courts presume
“compliance” with the Texas and United States Constitutions).
        26
          See State v. Johnson, 475 S.W.3d 860, 872 (Tex. Crim. App. 2015) (citing Ex parte Thompson, 442 S.W.3d
325, 339 (Tex. Crim. App. 2014)).
        27
             Id.
        28
             Id.
                                                                                           Jones — 7

in accordance with unambiguous language absent a finding of absurd results.29

                                                   Analysis

       Appellant was charged under the 2017 version of Penal Code Section 21.16(b). It

specified that:

                   (b) A person commits an offense if:

                   (1) without the effective consent of the depicted person, the person
                   intentionally discloses visual material depicting another person with
                   the person’s intimate parts exposed or engaged in sexual conduct;

                   (2) the visual material was obtained by the person or created under
                   circumstances in which the depicted person had a reasonable
                   expectation that the visual material would remain private;

                   (3) the disclosure of the visual material causes harm to the depicted
                   person; and

                   (4) the disclosure of the visual material reveals the identity of the
                   depicted person in any manner, including through:

                            (A) any accompanying or subsequent information or material
                            related to the visual material; or

                            (B) information or material provided by a third party in
                            response to the disclosure of the visual material.30

“Intimate parts” means “the naked genitals, pubic area, anus, buttocks, or female nipple

of a person.”31 “Sexual conduct” means “sexual contact, actual or simulated sexual

intercourse, deviate sexual intercourse, sexual bestiality, masturbation, or


       29
            Id. (citing Thompson, 442 S.W.3d at 339–40).
       30
            TEX. PENAL CODE § 21.16(b) (West 2017).
       31
            Id. § 21.16(a)(1).
                                                                                                           Jones — 8

sadomasochistic abuse.”32 “Visual material” includes “any film, photograph, videotape,

negative, or slide or any photographic reproduction that contains or incorporates in any

manner any film, photograph, videotape, negative, or slide;” or “any disk, diskette, or

other physical medium that allows an image to be displayed on a computer or other video

screen and any image transmitted to a computer or other video screen by telephone line,

cable, satellite transmission, or other method.”33

I.       Strict-scrutiny analysis requires analysis of the manner and means charged in
         the indictment.

         As will be explained in greater detail below, Appellant faces an accusation under

Section 21.16(b) that implicates some parts of the statute and not others. In holding the

statute facially invalid under the First Amendment, the court of appeals construed parts of

the statute that are not implicated by the charging instrument.34 The State argues that

review should be limited to the offense charged. We agree.

         Judicial restraint counsels courts against anticipating a constitutional issue before

it is necessary to decide it or formulating a constitutional rule broader than required by the

facts before it.35 Furthermore, “it is incumbent upon an accused to show that he was

convicted or charged under that portion of the statute the constitutionality of which he


         32
              Id. § 21.16(a)(3).
         33
              Id. § 21.16(a)(5).
         34
              See Jones, 2018 WL 2228888, at *6–7.
         35
        See United States v. Grace, 461 U.S. 171, 175 (1983) (limiting review of statute’s constitutionality under First
Amendment to the part of the statute under which defendants were charged).
                                                                                                               Jones — 9

questions.”36 This limit helps us avoid issuing advisory opinions.37 And it encourages

upholding the constitutionality of statutes when reasonably possible.38

         We adhered to that limit in Ex parte Lo when we only construed the specific

subsection of the statute that the defendant alleged was unconstitutional, i.e.,

communication with a minor rather than solicitation of a minor.39 Then, in Thompson, we

construed only the part of the statute under which the defendant had been charged, i.e.,

taking photographs as opposed to broadcasting or transmitting them.40 Similarly, in Ex

parte Perry, we limited our review of the statute to “the definition alleged in the

indictment [which involved] activity . . . distinct from the other subsections in the

definition” of the term at issue.41

         Section 21.16(b) defines the commission of the offense in distinct ways, and those

distinctions affect the analysis of the statute’s facial validity. The court of appeals




         36
              Ex parte Usener, 391 S.W.2d 735, 736 (Tex. Crim. App. 1965).
         37
              See id.; Armstrong v. State, 805 S.W.2d 791, 794 (Tex. Crim. App. 1991).
         38
              See Thompson, 442 S.W.3d at 339.
         39
              Lo, 424 S.W.3d at 13–14, 16–17.
         40
              Thompson, 442 S.W.3d at 330, 351.
         41
            483 S.W.3d 884, 904 (Tex. Crim. App. 2016). To the extent that our review in Lo was more expansive than
in Thompson or Perry, that was because the element at issue there—“sexually explicit”—was central to the subsection
under which Lo was charged and not merely to the subparagraph that underlay his charging instrument. Unlike the
situation in Perry, where the definition used in the indictment was just one of several statutory definitions, there was only
one statutory definition of “sexually explicit” in Section 33.021(a), and it applied to both possible ways of committing
the crime under subsection (b). Compare Perry, 483 S.W.3d at 904, with Lo, 424 S.W.3d at 17. Subsection (c), the
“solicitation” means, was not alleged, so the Court did not analyze that portion of the statute. Lo, 424 S.W.3d at 17
(noting that Section 33.021(c) “is not at issue in this case”).
                                                                                 Jones — 10

recognized those distinctions and their significance.42 Nevertheless, it declared the whole

statute an invalid content-based restriction of the First Amendment.43 Because of those

significant distinctions, we conclude that the court of appeals erred in reviewing the

whole statute, and we will limit our review to those parts of it implicated by the charging

instrument pending against Appellant.

       The charging instrument alleges that Appellant did:

       intentionally or knowingly without the effective consent of [A.B.], hereafter
       styled the complainant, intentionally disclose visual material, namely,
       photograph, depicting the complainant with her naked genitals exposed, and
       the visual material was obtained by the defendant under circumstances in
       which the complainant had a reasonable expectation of privacy that the visual
       material would remain private, and the disclosure of the visual material caused
       harm to the complainant, namely, embarrassment, and the disclosure of the
       visual material revealed the identity of the complainant, through accompanying
       or subsequent information provided by defendant[.]

       The indictment alleges that Appellant obtained, rather than created, a prohibited

photograph under circumstances in which the depicted person in the photograph had a

reasonable expectation that the photograph would remain private. So, Appellant cannot

be convicted under this accusation based solely on someone else having created the

photograph under circumstances that were unknown to Appellant. It also alleges that

Appellant revealed the identity of the depicted person through his disclosure, as opposed

to the identity being revealed through someone else’s disclosure. So, Appellant cannot



       42
            See Jones, 2018 WL 2228888, at *5–6.
       43
            Id. at *7.
                                                                                                      Jones — 11

be convicted under this accusation for a third party’s disclosure. In these respects, this

accusation avoids at least some of the parts of the statute that the court of appeals

considered most troubling.44 But the indictment is broader than the State realizes. It only

alleges that Appellant disclosed the picture and revealed the identity; therefore,

presumably a third party could also see the person and identify her. Nevertheless, as we

explain later on, Appellant cannot be convicted for disclosure of a photograph whose

subject was identified by a third party.

       Simply put, Appellant raises a constitutional challenge to the terms of the statute,

as well as a facial First Amendment challenge based on overbreadth. With regards to the

former, our strict-scrutiny analysis focuses on whether prosecution of the charged conduct

violates the First Amendment. With the charged statutory elements of the offense in

mind, we first consider whether the statute at issue is content based and whether this

application of the statute survives strict scrutiny. We then analyze whether the statute

nevertheless violates the First Amendment under the overbreath doctrine.

II.    Section 21.16(b) is a content-based restriction on speech that is subject to and
       satisfies strict scrutiny.

       A.          Classifying the Statute

       The First Amendment protects, among other things, the freedom of speech.45 The

First Amendment right to freedom of speech applies to the states by virtue of the


       44
            See Jones, 2018 WL 2228888, at *5–6.
       45
            U.S. CONST. amend. I (“Congress shall make no law . . . abridging the freedom of speech.”).
                                                                                                             Jones — 12

Fourteenth Amendment.46 The First Amendment generally prohibits laws that “restrict

expression because of its message, its ideas, its subject matter, or its content.”47 Such

laws are content based48 and presumptively invalid.49 Consequently, when a litigant

challenges a content-based restriction under the First Amendment, the government bears

the burden to rebut that presumption by showing its constitutionality.50

         In Reed v. Town of Gilbert, Arizona, the Supreme Court laid out a “commonsense”

understanding of what it means for a speech regulation to be facially content based:

“Government regulation is content based if a law applies to particular speech because of

the topic discussed or the idea or message expressed.”51 If it is necessary to look at the

content of the speech in question to decide if the speaker violated the law, then the

regulation is content based.52 For example, a statute that prohibits an adult from

communicating with a minor via the internet is content neutral, but a statute that prohibits

         46
              W. Va. Bd. of Educ. v. Barnette, 319 U.S. 624, 638–39 (1943).
         47
              Ashcroft v. Am. Civil Liberties Union, 535 U.S. 564, 573 (2002) (internal quotation marks omitted).
         48
          Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 163 (2015); Thompson, 442 S.W.3d at 348 (citing Sorrell v.
IMS Health, 564 U.S. 552, 571 (2011)).
          49
             R.A.V. v. St. Paul, 505 U.S. 377, 382 (1992). See also Ashcroft v. ACLU, 542 U.S. 656, 660 (2004)
(“Content-based prohibitions, enforced by severe criminal penalties, have the constant potential to be a repressive force
in the lives and thoughts of a free people. To guard against that threat the Constitution demands that content-based
restrictions on speech be presumed invalid[.]”).
         50
              See Ashcroft, 542 U.S. at 660, 665; Lo, 424 S.W.3d at 15 (citing Ashcroft, id. at 660).
         51
            Reed, 576 U.S. at 163. Reed dealt with a First Amendment challenge to a city ordinance rather than a statute
like the one at issue in this case. Id. at 159. In that case, the Supreme Court couched its analysis in terms of “government
regulation.” Id. at 163. In Thompson, we used similar terminology when addressing a First Amendment challenge to
a statute. See Thompson, 442 S.W.3d at 345. No one argues that cases involving First Amendment challenges to
administrative regulations or city ordinances are inapplicable to First Amendment challenges to statutory provisions.
         52
              Thompson, 442 S.W.3d at 345 (quoting Lo, 424 S.W.3d at 15 n.12).
                                                                                                     Jones — 13

an adult from communicating with a minor via the internet in a sexually explicit manner

is content based.53

        In some situations, a regulation can be deemed content neutral if it is justified

without reference to the content of the regulated speech.54 Courts have analyzed this

issue in two common situations: analysis of general “time, place, or manner” restrictions

and, more specific, analysis of the “secondary effects” of the expressive activity.55 A time,

place, or manner restriction is permissible so long as it does not discriminate on the basis

of the ideas expressed.56 For example, in Ward v. Rock Against Racism, the Supreme

Court held that an ordinance that sought to control the volume level of entertainment

performances was content neutral because it was enacted to retain the quiet nature of the

surrounding community.57 This justification had nothing to do with the content of the

expressive activity.58 In contrast, an apparent time, place, or manner restriction that may

not “fit neatly into either the ‘content-based’ or the ‘content-neutral’ category,” may

nevertheless be deemed content neutral if it is aimed at the secondary effects of the




        53
             Id.
        54
           Id. at 345 (citing Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989); City of Renton v. Playtime
Theatres, 475 U.S. 41, 47 (1986)).
        55
             See Ward, 491 U.S. at 791; see also Renton, 475 U.S. at 47.
        56
             See Ward, 491 U.S. at 791.
        57
             See id. at 791–93.
        58
             Id.
                                                                                                         Jones — 14

limited expressive activity.59 For example, in City of Renton v. Playtime Theatres, the

Supreme Court held that an ordinance for adult theaters that was not clearly content based

or content neutral was ultimately content neutral because it was aimed at the secondary

effects of such theaters on the neighboring community.60 Its purpose was to prevent

crime, protect property values, and protect quality of life; therefore, it was not content

based.61 Thus, under both frameworks, the central consideration remains whether the

regulation can be justified without reference to the content of the regulated speech.62

         Section 21.16(b) is content based on its face. As the court of appeals correctly

stated, the statute does not penalize all intentional disclosure of visual material depicting

another person. Rather, it penalizes only a subset of disclosed images—those which

depict another person with the person’s intimate parts exposed or engaged in sexual

conduct.63 That subset is drawn according to the subject matter—nudity and sex. At the

same time, it places absolutely no restriction on non-sexual utterances that violate another

person’s privacy interests. Therefore, Section 21.16(b) “applies to particular speech

because of the topic discussed or the idea or message expressed.”64

         59
              Renton, 475 U.S. at 47.
         60
              See id. at 47–48.
         61
              Id. at 48.
         62
              Thompson, 442 S.W.3d at 345 (citing id; Ward, 491 U.S. at 791).
         63
          Cf. Thompson, 442 S.W.3d at 347 (provision that penalized only a subset of non-consensual image and video
producing activity, rather than all non-consensual acts of taking photographs and making visual recordings, was content-
based).
         64
              See Reed, 576 U.S. at 163.
                                                                                                          Jones — 15

         We acknowledge that in Hill v. Colorado, the United States Supreme Court

observed that it has never held “that it is improper to look at the content of an oral or

written statement in order to determine whether a rule of law applies to a course of

conduct.”65 But, the statute at issue in Hill made it unlawful to “knowingly approach”

within eight feet of another person to pass out materials, protest, or counsel without that

other person’s consent outside of a health care facility.66 The Court held that this statute

was content neutral because it did not prohibit either a particular viewpoint or any subject

matter that may be discussed by a speaker.67 The statute at issue in this case targets more

than the conduct of disclosure; it targets disclosure of particular communication.68 Thus,

Hill is distinguishable.

         Moreover, the statute cannot be saved as a content-neutral time, place, and manner

restriction or under an analysis of its secondary effects. The justification for the statute is

to prevent the harm that results from having intimate images of oneself shared without




         65
              Hill v. Colorado, 530 U.S. 703, 721 (2000).
         66
              Id. at 707.
         67
              Id. at 723.
         68
             See id. (“The Colorado statute’s regulation of the location of protests, education, and counseling . . .
simply establishes a minor place restriction on an extremely broad category of communications with unwilling
listeners. Instead of drawing distinctions based on the subject that the approaching speaker may wish to address, the
statute applies equally to used car salesmen, animal rights activists, fundraisers, environmentalists, and missionaries.
Each can attempt to educate unwilling listeners on any subject, but without consent may not approach within eight
feet to do so.”)
                                                                                                             Jones — 16

one’s consent. We cannot say that this has nothing to do with content.69 The sexually

explicit nature of the images is inextricable from the regulation; the harm results from the

intimate nature of the content.

         B.         Construing the Statute As Charged

         Having found that the statutory provision at issue is content based, we agree with

the court of appeals that Section 21.16(b) is subject to strict scrutiny.70 Under a strict

scrutiny analysis, a regulation is justified only if it is narrowly tailored to serve a

compelling government interest.71 In this context, a regulation is “narrowly drawn” if it

uses the least restrictive means of achieving the government interest.72 If a less restrictive

means of meeting the compelling interest could be at least as effective in achieving the

legitimate purpose that the statute was enacted to serve, then the law in question does not

satisfy strict scrutiny.73

         The State argues that there is a compelling government interest in protecting an



         69
            Cf. Ward, 491 U.S. at 792 (concluding that justification for sound-amplification regulation—the city’s desire
to control noise levels at bandshell events to retain the quiet character of the nearby areas and to avoid undue intrusion
into nearby residential areas—had nothing to do with content); Renton, 475 U.S. at 47–48 (concluding that predominate
concerns for location restriction on adult motion picture theaters—the secondary effects of such theaters in the
surrounding community—had nothing to do with the content of the adult films being shown inside such theaters).
         70
            See United States v. Playboy Entm't Grp., 529 U.S. 803, 813 (2000) (concluding that statute at issue was
content based and therefore could stand only if it satisfied strict scrutiny); R.A.V., 505 U.S. at 404 (“In Burson, seven
of the eight participating Members of the Court agreed that the strict scrutiny standard applied in a case involving a First
Amendment challenge to a content-based statute.”).
         71
              Reed, 576 U.S. at 163.
         72
              Playboy, 529 U.S. at 813; Lo, 424 S.W.3d at 15–16, 19.
         73
              Lo, 424 S.W.3d at 15–16.
                                                                                                     Jones — 17

individual from a substantial invasion of his or her privacy. Privacy constitutes a

compelling government interest when the privacy interest is substantial and the invasion

occurs in an intolerable manner.74 “[S]ubstantial privacy interests are invaded in an

intolerable manner when a person is photographed without consent in a private place,

such as the home, or with respect to an area of the person that is not exposed to the

general public, such as up a skirt.”75

        We agree with the State that the privacy interest in the statute is a compelling

government interest. First, privacy in general has been recognized and protected by our

common law, statutory law, and Constitution.76 And particularly, the interest in sexual

privacy is substantial. Sexual behavior is “the most private human conduct[.]”77

Violations of sexual privacy are intrinsically harmful because sex is inherently private.

The consequences of violations of sexual privacy can be serious and include harassment,

job loss, and suicide.78 Victims of revenge porn cannot counterspeak their way out of a

violation of their most private affairs and bodily autonomy nor the serious harms that may




        74
             See Thompson, 442 S.W.3d at 348 (citing Snyder v. Phelps, 562 U.S. 443, 459 (2011)).
        75
             Thompson, 442 S.W.3d at 348.
        76
          See Billings v. Atkinson, 489 S.W.2d 858, 860 (Tex. 1973) (recognizing tort of invasion of privacy); TEX.
PENAL CODE § 16.02(b) (defining offenses for intercepting communications); Katz v. Jones, 389 U.S. 347, 360–61
(1967) (Harlan, J., concurring) (laying out the Fourth Amendment “reasonable expectation of privacy” test).
        77
             Lawrence v. Texas, 539 U.S. 558, 567 (2003).
        78
               See Senate Comm. on Crim. Justice, Bill Analysis 1, S.B. 1135, 84th Leg., R.S. (2015)
(https://lrl.texas.gov/scanned/srcBillAnalyses/84-0/SB1135ENR.PDF); House Research Organization, Bill Analysis 4–5,
S.B. 1135, 84th Leg., R.S. (2015), (https://lrl.texas.gov/scanned/hroBillAnalyses/84-0/SB1135.PDF).
                                                                                                        Jones — 18

accompany that violation.79 The Legislature recognized the severity of these harms and

passed this law to protect against them.

         Second, disclosing visual material when the depicted person reasonably expected it

would remain private is an intolerable invasion of privacy, especially when the visual

material shows the depicted person’s intimate parts or sexual conduct.80

         Although we find the government’s interest in protecting sexual privacy is

compelling in this case, Section 21.16(b)’s speech restriction must nevertheless be

narrowly tailored to serve that interest.81 Under our usual rules of statutory construction,

we must give the statute’s text its plain meaning, read the words in context, and construe

them according to rules of grammar and common usage.82 If this examination reveals a

meaning that should have been plain to the legislators who voted on the statute, we

ordinarily give effect to that meaning.83 For example, if the statute unambiguously

creates strict liability with respect to an element, we have no power to rewrite the

statute.84 We look beyond the statute’s text and context to discern its meaning only if the


         79
            See, e.g., United States v. Alvarez, 567 U.S. 709, 726-28 (2012) (discussing counterspeech as a remedy for
lies and “speech we do not like”).
         80
            TEX. PENAL CODE § 21.16(b)(1) (West 2017). See id. § 21.16(a)(1) (“Intimate parts” are “the naked
genitals, pubic area, anus, buttocks, or female nipple of a person.”); Thompson, 442 S.W.3d at 348.
         81
              See Reed, 576 U.S. at 163.
         82
          See Boykin v. State, 818 S.W.2d 782, 785–86 (Tex. Crim. App. 1991); Yazdchi v. State, 428 S.W.3d 831,
837 (Tex. Crim. App. 2014).
         83
              Timmins v. State, 601 S.W.3d 345, 348 (Tex. Crim. App. 2020).
         84
           See Fleming v. State, 455 S.W.3d 577, 581–82 (Tex. Crim. App. 2014) (upholding strict liability with respect
to age of child for aggravated sexual assault of a child).
                                                                                                      Jones — 19

text does not bear a plain contextual meaning or if the text’s unambiguous meaning would

lead to “‘absurd consequences that the legislature could not possibly have intended.’”85

In those events, a court may consider extra-textual factors like legislative history,86 the

object of the statute, and the consequences of a particular construction.87 When

construing a statute in the face of a First Amendment challenge, courts have a duty to

employ a reasonable, narrowing construction of a statute to avoid a constitutional

violation if the statute at issue is readily susceptible to one.88

        Intentionally disclosing intimate visual material is, by itself, not only a lawful act

but a constitutionally protected one.89 Section 21.16(b) criminalizes such disclosure only

under certain privacy-invading circumstances—where the depicted person: (1) has not

consented, (2) has a reasonable expectation of privacy, and (3) is identified.90 Unless a

culpable mental state applies to at least one of those surrounding circumstances, the




        85
             Timmins, 601 S.W.3d at 348 (quoting Boykin, 818 S.W.2d at 785).
        86
             Boykin, 818 S.W.2d at 785–86.
        87
             State v. Doyal, 589 S.W.3d 136, 149 (Tex. Crim. App. 2019).
        88
             Thompson, 442 S.W.3d at 339.
        89
        See Lo, 424 S.W.3d at 19–20 (“‘Sexual expression which is indecent but not obscene is protected by the First
Amendment.’”) (quoting Sable Commc'ns of Cal. v. FCC, 492 U.S. 115, 126 (1989)).
        90
           See TEX. PENAL CODE § 6.03 (delineating three possible “conduct elements”: nature of, result of, and
circumstances surrounding conduct); Young v. State, 341 S.W.3d 417, 423 (Tex. Crim. App. 2011)
(circumstances-of-conduct offenses prohibit otherwise innocent behavior that becomes criminal only under specific
circumstances).
                                                                                                          Jones — 20

offense would effectively be a strict-liability crime.91 Such absolute liability would “raise

serious constitutional doubts;”92 therefore, it is incumbent on the Court to read the statute

to eliminate those doubts so long as the statute is reasonably susceptible to such a

construction.

                    1.      Lack of Effective Consent

         We first consider the lack-of-consent element in subsection (b)(1). Section

21.16(b) places the culpable mental state “intentional” after the lack-of-consent element:

“A person commits an offense if (1) without the effective consent of the depicted person,

the person intentionally discloses . . . .”93 The lack-of-consent element is the first phrase

of (b)(1) and is offset from the rest of (b)(1) by a comma. The culpable mental state

“intentionally” is in the phrase that immediately follows, and it is the only culpable

mental state that explicitly appears in the statute. Both “without the effective consent”

and “intentionally” plainly modify “discloses,” the conduct being addressed. But we



         91
            See McQueen v. State, 781 S.W.2d 600, 603–04 (Tex. Crim. App. 1989) (“[W]here otherwise innocent
behavior becomes criminal because of the circumstances under which it is done, a culpable mental state is required as
to those surrounding circumstances.”).
           92
              See United States v. X-Citement Video, Inc., 513 U.S. 64, 78 (1994). The Supreme Court has noted on more
than one occasion that, even when it comes to categorically unprotected speech, the government may not impose criminal
liability on a person who harbored no mens rea as to the content or character of his speech. See New York v. Ferber,
458 U.S. 747, 765 (1982) (demarcating child pornography as an unprotected category of speech—but cautioning that,
“[a]s with obscenity laws, criminal responsibility may not be imposed without some element of scienter on the part of
the defendant”); Smith v. California, 361 U.S. 147, 153 (1959) (holding that an anti-obscenity law “dispensing with any
requirement of knowledge of the contents of the book on the part of the seller” . . . tends to impose a severe limitation
on the public’s access to constitutionally protected matter”). But see also Hamling v. United States, 418 U.S. 87, 123–24
(1974) (clarifying that Smith does not require the prosecution to prove that the defendant knew the materials he
distributed met the legal definition of “obscenity”—only that he knew the “character and nature” of the materials).
         93
              TEX. PENAL CODE § 21.16(b)(1) (West 2017).
                                                                                                          Jones — 21

cannot read the adverb “intentionally” to modify the effective-consent clause because

reading “intentionally” backwards up the statute goes against the plain reading of the text

in context under common grammar and usage rules. The placement of adverbs in a

sentence affects their substantive meaning.94 In ordinary English usage, placing a

modifier before one word or phrase but after another limits the modifier. And, subsection

(c), unlike subjection (b), places “intentionally” before the non-consent element.95

Because we attempt to give effect to the whole statute, the distinction between the use of

“intentionally” in subsections (b) and (c) appears to be a meaningful one.96

         Finally, it would have made no sense for the Legislature to apply an “intentional”

culpable mental state to the non-consent element because an intentional culpable mental

state, by definition, cannot apply to a circumstance surrounding conduct. Penal Code

Section 6.03 sets out the definitions of culpable mental states, and that section specifically

limits the applicability of the “intentional” mens rea to the nature of conduct and the

result of conduct.97 The “knowing” and “reckless” mens reas, on the other hand, can

apply to a circumstance surrounding conduct such as a lack of effective consent.98



         94
              BRYAN A. GARNER, THE REDBOOK: A MANUAL ON LEGAL STYLE § 20, at 150 (West, 1st ed. 2002).
         95
              TEX. PENAL CODE § 21.16(c) (West 2017).
         96
            See, e.g., DeWitt v. Harris County, 904 S.W.2d 650, 653 (Tex. 1995) (describing as a “familiar canon of
construction” the rule that “when the legislature uses certain language in one part of [a] statute and different language
in another, the court assumes different meanings were intended.”) (internal quotation marks and citations omitted).
         97
              TEX. PENAL CODE § 6.03(a).
         98
              TEX. PENAL CODE § 6.03(b).
                                                                                                           Jones — 22

         Without a culpable mental state attached to the lack-of-consent element, the text

has broad applicability. The lack-of-consent element is a circumstance surrounding the

conduct of disclosure that serves to separate the material based upon its incriminating

character. The statute separates non-obscene pornography which may be constitutionally

regulated from non-obscene pornography which may not. If the culpable mental state

only attaches to the act of disclosure, the lack of a culpable mental state for the non-

consent element effectively results in a constitutionally impermissible strict-liability

offense. Some form of culpability must apply.99

         Even though the statute’s use of “intentionally” cannot grammatically be read to

modify the phrase “without effective consent,” that does not end the inquiry. Under well-

established precedent, we can infer a requisite culpable mental state—even though the

text does not expressly provide for one—to avoid the statute becoming an

unconstitutional strict-liability crime.100 Or, put another way, a statute is reasonably

susceptible to such an interpretation because we presume that some form of mental



         99
          See McQueen, 781 S.W.2d at 604 (explaining that some form of culpability must apply to those “conduct
elements” which make the overall conduct criminal).
           100
               See TEX. PENAL CODE § 6.02(b) (“If the definition of an offense does not prescribe a culpable mental state,
a culpable mental state is nevertheless required unless the definition plainly dispenses with any mental element.”); Long
v. State, 931 S.W.2d 285, 291 (Tex. Crim. App. 1996) (“Under some circumstances, a mental state may be required even
though not expressly prescribed by a statute’s plain wording.”). See, e.g., McQueen, 781 S.W.2d at 603–04 (assigning
culpable mental state of “knowledge” to lack-of-consent conduct element in the unauthorized-use-of-a-motor-vehicle
statute even though the culpable mental state prescribed by the statutory language did not “syntactically modify” the
circumstances surrounding the conduct—operation without the effective consent of the owner—but instead preceded the
act of operating a vehicle); Aguirre v. State, 22 S.W.3d 463, 477 (Tex. Crim. App. 1999) (holding that municipal adult
business ordinance required culpable mental state even though it did not so state); Robinson v. State, 466 S.W.3d 166,
172 (Tex. Crim. App. 2015) (reading into the failure-to-register-as-a-sex-offender statute “knowledge” and
“recklessness” culpable mental states to the circumstance of the conduct—a person’s duty to register).
                                                                                                       Jones — 23

culpability must apply when otherwise innocent behavior becomes criminal under the

surrounding circumstances.101 Both this Court and the United States Supreme Court has

done so on more than one occasion. For example, in Morissette v. State, the federal

embezzlement statute at issue read in relevant part, “Whoever embezzles, steals, purloins,

or knowingly converts to his use . . . [.]” The Court had no problem reading a knowledge

requirement backwards up the statute to apply to conduct that was not modified by a

culpable mental state.102 The Court justified this construction by noting that the

requirement of mental culpability was so ingrained that it requires no statutory

affirmation.103

         Similarly, in United States v. X-Citement Video, the Supreme Court read a

knowledge requirement into the Protection of Children Against Sexual Exploitation Act

of 1977.104 In that case, the owner of the business sold and then shipped multiple copies

of movies featuring an under-aged girl named Traci Lords.105 The government charged

the owner with shipping child pornography even though the proper grammatical reading

did not require proof that the person shipping the pornography knew the material featured


         101
               McQueen, 781 S.W.2d at 604.
         102
            Morissette v. United States, 342 U.S. 246, 271 (1952). The federal government charged Morissette with
stealing and converting spent bomb casings that he thought had been abandoned. Id. at 247. So while it could have been
argued that he “knowingly converted” the casings, the issue was whether the evidence demonstrated that he had
knowingly stolen them and whether the government was required to prove a knowing theft. See id. at 270–71.
         103
               Id. at 252.
         104
               513 U.S. 64, 79 (1994).
         105
               Id. at 66.
                                                                                 Jones — 24

a child.106 The Supreme Court noted that reading the statute according the rules of

grammar would mean the government would only have to prove that the person knew he

shipped something, not that he knew that what he shipped was child pornography.107

       However, the Court relied upon its decision in Morissette and the presumption of a

culpable mental state even when the statute, by its terms, does not contain one.108 The

Court noted that the child pornography statute was more like the common-law offenses

against “the state, the person, property, or public morals” in which a culpable mental state

was presumed and required.109 And though the defendant in that case made a First

Amendment overbreadth challenge to the statute, the Court resolved the claim as a matter

of statutory construction relying upon precedent that presumed a culpable mental state to

avoid constitutional issues generally.110

       The problem with the statute at issue in X-Citement Video is analogous to the

statutory issue in this case. There, the concern was knowledge of the illicit character of

the shipped material, namely the performer’s age.111 Without knowledge of that

circumstance surrounding the shipping of the materials, the conduct would have been



       106
             Id.
       107
             Id.
       108
             Id. at 70.
       109
             Id. at 71.
       110
             See id. at 78.
       111
             Id. at 68.
                                                                                                           Jones — 25

otherwise innocent.112 The Court noted that it would be odd for Congress to create a

distinction between someone who inadvertently mailed what he knew to be child

pornography and someone who intentionally mailed what he did not know to be child

pornography. The same problem exists in this case with regard to the possible inadvertent

spread of private material without the victim’s consent. And, just as the Supreme Court

recognized that a culpable mental state could be presumed regarding the character of the

shipped materials in X-Citement Video, this Court can presume the attachment of a

culpable mental state to the character of the material to be disseminated in this case.113

Doing so is harmonious with this Court’s practice of interpreting a statute such that its

constitutionality is supported and upheld.114 Though not precisely “narrowly tailored,”

the statute is susceptible to a narrowing construction as a matter of statutory interpretation

that allows it to survive a constitutional challenge. Consequently, we can presume our

Legislature intended the existence of the requisite culpable mental state of knowledge or

recklessness (but not intentional) to the lack-of-consent element.115


         112
             Id. at 69 (“If we were to conclude that ‘knowingly’ only modifies the relevant verbs in § 2252, we would
sweep within the ambit of the statute actors who had no idea that they were even dealing with sexually explicit
material. For instance, a retail druggist who returns an uninspected roll of developed film to a customer ‘knowingly
distributes’ a visual depiction and would be criminally liable if it were later discovered that the visual depiction
contained images of children engaged in sexually explicit conduct.”).
         113
               See id. at 71–78; see also McQueen, 781 S.W.2d at 603–04.
         114
               See Peraza, 467 S.W.3d at 514 (citing Luquis, 72 S.W.3d at 365 n.26).
         115
           As explained above, the requisite culpable mental state cannot be “intentionally” without offending common
grammar rules and the presumption created by 21.16(c). Furthermore, “intentionally” does not apply to circumstances
surrounding conduct but only to nature or result of conduct. TEX. PENAL CODE § 6.03(a); Robinson, 466 S.W.3d at 172
(“[A]lthough Penal Code § 6.02(c) generally requires that the culpable mental states of intent, knowledge, or recklessness
apply when reading mental culpability into the statute under § 6.02(b), the statutory definition of ‘intent’ contains no
                                                                                                           Jones — 26

                    2.       Expectation of Privacy

         We next construe the reasonable-expectation-of-privacy element in subsection

(b)(2). Section 21.16(b), as charged here, requires proof that the visual material was

“obtained by the person . . . under circumstances in which the depicted person had a

reasonable expectation that the visual material would remain private[.]”116 The statute

does not provide a culpable mental state for this expectation-of-privacy element.

Although this element is downstream of “intentionally,” it appears in its own subsection

and does not have a clear grammatical or syntactical relationship with “intentionally.”

Furthermore, “intentionally” does not apply to circumstances surrounding conduct but

only to nature or result of conduct.117

         In light of the common-law presumption of a culpable mental state, we could

presume the Legislature intended a culpable mental state applies to this element as we did

with the element of effective consent. However, it is unnecessary to do so. The plain

language itself requires the State to prove the circumstances under which the material was

obtained by the defendant, circumstances in which the depicted person has a reasonable



provision for circumstances surrounding conduct, unlike the definitions of knowledge and recklessness.”). It is therefore
appropriate, under our precedents to read a statute to imply a lesser culpable mental state (“knowledge” or “reckless”)
to the lack-of-consent element. See Sanchez v. State, 995 S.W.2d 677, 685 n.7 (Tex. Crim. App. 1999) (construing the
explicit “intentional” culpable mental state of the official-oppression-by-sexual-harassment statute, as it applied to the
“unwelcome-sexual-advances” definition of sexual harassment, to require no greater scienter than an awareness—i.e.,
knowledge—by the actor that his sexual advances were unwelcome); see also Lugo-Lugo v. State, 650 S.W.2d 72, 87
(Tex. Crim. App. 1983) (Clinton, J., concurring).
         116
               TEX. PENAL CODE § 21.16(b)(2) (West 2017).
         117
               See TEX. PENAL CODE § 6.03(a).
                                                                                  Jones — 27

expectation that the material would remain private. The proof necessary to establish

“circumstances in which the depicted person had a reasonable expectation that the

material would remain private” will necessarily be the same proof that would be

necessary to establish that the defendant knew or was at least aware of a substantial risk

that the victim reasonably believed the material would be kept private. In this manner,

the text of the statute limits the scope of the statute in the same manner as applying a

culpable mental state.

       For example, if a defendant obtained the material by means of a promise to keep it

private, he would have fostered the expectation of privacy, and if he obtained the material

by means of a crime like breach of computer security, then he would have intentionally

violated it. On the other hand, if the material simply appeared in the defendant’s inbox

with nothing to indicate that the depicted person expected the material to remain private,

the State would not be able to prove the defendant obtained the material under

circumstances that the victim reasonably expected the material to remain private. Either

way, proof of the circumstances under which the defendant obtained the material would

necessarily be the same proof that would be used to establish the culpable mental state of

knowledge or recklessness.

       This is analogous to our decision in Febus v. State.118 There, we considered the




       118
             542 S.W.3d 568 (Tex. Crim. App. 2018).
                                                                                     Jones — 28

elements of the statute criminalizing the failure to register as a sex offender.119 We noted

that the State was required to prove that the defendant knew of his duty to register, but we

rejected the defendant’s argument that we should interpret the statute as requiring proof

that a defendant intentionally failed to register.120 We explained that the second culpable

mental state was unnecessary because the proof establishing a defendant’s awareness of

his duty to register will be the same facts that would be relied upon to establish an

intentional failure to register.121

       The same can be said of the “circumstances under which the defendant obtained

the material” element at issue in this case. By proving the “circumstances” element, the

State will necessarily present the same facts that would serve to establish a knowledge

element. If the State cannot prove that the defendant obtained the material under

circumstances in which a victim had an expectation that the material would remain

private, it necessarily would not be able to prove knowledge. In this manner, the text of

the statute excludes the type of innocent third-party disclosures that could raise

constitutional issues.

       The statute further protects against inadvertent or unknowing dissemination

through its incorporation of a reasonable expectation of privacy as an element. Section

21.16(b) requires the State to prove that the victim’s expectation was reasonable,

       119
             Id. at 572–73.
       120
             Id. at 576.
       121
             Id.
                                                                                                       Jones — 29

suggesting an expectation that an ordinary person would recognize under the

circumstances.122 It would be insufficient to prove a merely subjective expectation by the

depicted person; the evidence would have to demonstrate that the expectation was

objectively reasonable under the circumstances. If, for example, the material was

obtained by photographing a person who was purposely displaying his naked genitals in

public, an ordinary person would not recognize as reasonable any expectation of privacy

by the depicted person. But if the photo was taken in private with a promise of keeping it

confidential, then an ordinary person would recognize a reasonable expectation of

privacy.

         Thus, the statute, as charged here under “obtained” rather than “created,” requires

proof that the material was obtained by the defendant under circumstances in which the

depicted person had a reasonable expectation of privacy in the material, and proving such

circumstances obviates the need to presume a knowledge requirement. This meaning

should have been plain to the legislators who voted on that part of Section 21.16(b).

Consequently, we cannot say that the statute, as charged here, requires a culpable mental

state with regard to the expectation-of-privacy element. Nevertheless, the statute’s terms

are narrowly tailored to avoid prosecution of otherwise unknowing disclosure of material

that a victim reasonably expects to remain private.



         122
            See Smith v. Maryland, 442 U.S. 735, 740 (1979) (discussing objective and subjective requirements of the
reasonable expectation of privacy in the suppression context); see also Long v. State, 535 S.W.3d 511, 519 (Tex. Crim.
App. 2017) (same).
                                                                                      Jones — 30

                  3.       Identification of the Victim

       Lastly, we construe the identification element in subsection (b)(4)(A). Section

21.16(b), as charged here, requires that the disclosure “reveals the identity of the depicted

person in any manner,” including by “any accompanying or subsequent information”123

Appearing in its own subsection, it does not have a grammatically or syntactically

meaningful relationship with “intentionally.” Moreover, the disclosure itself, not the

defendant, is the subject of the sentence, and it satisfies the statute if it reveals the identity

of the depicted person in “any manner, including through any accompanying or

subsequent information.” The words “any manner” and “including” suggest a

non-exhaustive list; the only thing that matters is that the depicted person is identified,

regardless of how. The defendant may have intentionally, knowingly, recklessly, or

negligently included the identifying information, and this part of the statute encompasses

all of those possibilities. Under this view, the statute dispenses with a mental state with

respect to identification.

       On the other hand, the defendant himself must intentionally disclose the material,

and it is that intentional disclosure—at least as charged in this case—that must reveal the

identity of the depicted person.124 Plus, revealing the depicted person’s identity in “any

manner” does not refer to a mental state but to the means of identification, including



       123
             TEX. PENAL CODE § 21.16(b)(4)(A) (West 2017).
       124
             TEX. PENAL CODE § 21.16(b)(1), (4)(A) (West 2017).
                                                                                                         Jones — 31

“accompanying or subsequent information[.]”125 Given this context, Section

21.16(b)(4)(A) does not unambiguously impose strict liability on the identification

element but can be plausibly read as imposing a culpable mental state on that element.

Because there are two plausible readings of this portion of the statute, we should choose

the reading that has fewer constitutional issues associated with it.126 Consequently, we

hold that the State must prove that the defendant himself knowingly or recklessly revealed

the identity of the depicted person.127

         C.          As Charged and Construed, the Statute Survives Strict Scrutiny

         Under the charging instrument here and as we construe the statute, Section

21.16(b) criminalizes the disclosure of intimate visual material when the defendant (1)

knowing or being aware of a substantial and unjustifiable risk that he lacked the depicted

person’s effective consent (2) intentionally discloses such material (3) obtained by him

under circumstances known to him in which the depicted person had a reasonable

expectation of privacy in the image, and through that disclosure the defendant (4)

knowingly or recklessly identifies and (5) harms the depicted person. We find that the

statute, under this construction, is narrowly tailored—i.e., it is the least-restrictive means

of serving the government’s compelling interest in protecting sexual privacy.



         125
               TEX. PENAL CODE § 21.16(b)(4)(A) (West 2017).
         126
             See Clark v. Martinez, 543 U.S. 371, 380–81 (2005) (explaining that if one possible, plausible construction
of a statute would “raise a multitude of constitutional problems, the other should prevail”).
         127
               See supra, note 115.
                                                                                   Jones — 32

       First, in addition to the requirement that the disclosure be intentional, the lack-of-

consent element narrows the statute’s reach to an actor who intentionally discloses visual

material despite knowing or being aware of a substantial and unjustifiable risk that the

depicted person did not effectively consent to the disclosure. In those cases, the actor has,

at the very least, some objective fair warning that the sensitive and potentially harmful

speech he is about to utter is contrary to the wishes of the person who might be harmed by

it. Providing criminal penalties for speech made in disregard of this fair warning is a

narrowly tailored means to deter that speech—and only that speech—thereby vindicating,

to the greatest extent constitutionally permissible, the depicted person’s expectation of

privacy.

       Second, the expectation-of-privacy element further narrows the scope of the

statute, even without an express culpable mental state, because (1) the reasonable

expectation of privacy requirement provides adequate protection; and (2) as a practical

matter, the evidence needed to prove the circumstances under which the defendant

obtained the material would necessarily satisfy a culpable mental state of knowledge.

And, when this element is read with the lack-of-consent element, the statute only punishes

those who knew or were aware of but consciously disregarded a substantial and

unjustifiable risk that the circumstances giving rise to the depicted person’s reasonable

expectation that the material would be private.

       Third, the identification element narrows the statute’s reach to those who
                                                                                                       Jones — 33

knowingly or recklessly reveal the identity of the depicted person through disclosure.

Such a requirement means that a person could intentionally disclose visual material

otherwise prohibited by the statute if the depicted person is not identified or identifiable

by future recipients. But we reiterate that, because of the language in his indictment and

how we construed the statute above, Appellant cannot be convicted for disclosure of a

photograph whose subject was identified by a third party. Consequently, the statute, as it

is charged here, is narrowly tailored to address—and punish—only the people who were

in intimate relationships and then vengefully circulated intimate visual material.

         We acknowledge that those who receive intimate photos and forward them to

others without knowing the disclosure lacks effective consent fall outside the statute’s

narrowed scope. However, the subjects of such material are not wholly without

protection in those circumstances. Copyright law can provide an adequate vehicle for

curbing these third-party disclosures. This body of law protects original works of

authorship fixed in any tangible medium of expression,128 including photographs.129 An

author of an original work “gains ‘exclusive rights’ in her work immediately upon the

work’s creation, including rights of reproduction, distribution, and display.”130 If




         128
               Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019).
         129
           Amanda Levendowski, Using Copyright to Combat Revenge Porn, 3 NYU J. OF INTELL. PROP. & ENT. LAW
422, 440 (2014) (citing 17 U.S.C. §§ 101, 102). See also Burrow-Giles Lithographic Co. v. Sarony, 111 U.S. 53, 56–61
(1884) (photographs can be protected by copyright law); Harper & Row, Publishers, Inc. v. Nation Enters., 471 U.S.
539, 547 (1985) (citing Sarony for the proposition that “originator of a photograph may claim copyright in his work”).
         130
               Fourth Estate Pub. Benefit Corp., 139 S. Ct. at 887.
                                                                                                             Jones — 34

copyright law applies and no exceptions are implicated,131 a third-party consumer of a

“revenge porn” photograph could be subject to copyright infringement because they are

not the copyright holder.132 Further, copyright law also provides a legal avenues for the

victim of “revenge porn” to stop the third-party spread of their intimate visual material.

         Lastly, the alternatives offered by Appellant are not as effective in achieving the

government’s compelling interests.133 First, Appellant points to civil liability as a

less-restrictive means of achieving the governmental interest here. This is unpersuasive

because a civil remedy, though less heavy-handed, is also generally less effective than a

criminal remedy. Furthermore, if this argument were valid, no criminal statute could ever

touch speech. But the Supreme Court has not struck criminal statutes on that summary

basis, instead analyzing them under conventional First Amendment doctrines.134

         Second, Appellant offers elements found in Texas tort law or in similar criminal

statutes from other jurisdictions. For example, he recommends requiring the elements


         131
            Exceptions might include “fair use” or use under a blanket license. See, e.g., 17 U.S.C. § 107; Broad.
Music, Inc. v. Columbia Broad. Sys., Inc., 441 U.S. 1, 4 (1979).
         132
          In cases where the revenge porn image is a “selfie”, the subject taking the photo of herself is the copyright
holder. And in the remaining cases—i.e., where the photograph was taken by someone other than the subject—the
photographer would be the copyright holder. In either scenario, the later consumer cannot be the copyright holder.
         133
              See Playboy, 529 U.S. at 816 (if a plausible, less restrictive alternative is offered to a content-based speech
restriction, the government must use it unless the alternative will be ineffective to achieve its goals); Ex parte Lo, 424
S.W.3d at 15–16 (“ If a less restrictive means of meeting the compelling interest could be at least as effective in
achieving the legitimate purpose that the statute was enacted to serve, then the law in question does not satisfy strict
scrutiny.”).
         134
            See Alvarez, 567 U.S. at 715 (applying “exacting” (a.k.a. strict) scrutiny to a criminal statute touching
speech); United States v. Stevens, 559 U.S. 460, 474 (2010) (analyzing a criminal statute touching speech for
overbreadth); Holder v. Humanitarian Law Project, 561 15 U.S. 1, 39 (2010) (holding criminal statute valid as applied
under First Amendment).
                                                                                                             Jones — 35

“physical intrusion or a wiretap.” But these requirements would not address the harm that

the statute was intended to address since intimate visual material is often supplied by the

depicted person or created with his cooperation and consent.135 Appellant also suggests

requiring an element like “highly offensive to a reasonable person.” But “highly

offensive to a reasonable person” is essentially encompassed in an obscenity

determination,136 and we have already said that material regulated by Section 21.16(b) is

non-obscene.

         Next, Appellant suggests requiring an element that the material is not of

“legitimate public concern,” thereby excluding material that is a matter of public concern

from the scope of the statute. Speech deals with “matters of public concern” (1) when it

can “be fairly considered as relating to any matter of political, social, or other concern to

the community;” or (2) when it “is a subject of legitimate news interest,” i.e., a subject of

general interest and of value and concern to the public.137 It is unclear whether a sexual




         135
              See Senate Comm. on Crim. Justice, Bill Analysis 1                  S.B. 1135, 84th Leg., R.S.
(2015)(https://lrl.texas.gov/scanned/srcBillAnalyses/84-0/SB1135ENR.PDF) (“In many instances, the images are
disclosed by a former spouse or partner who is seeking revenge.”); see also Eugene Volokh, Freedom of Speech and
Bad Purpose, 63 UCLA L. REV. 1366, 1405–06 (2016).
         136
            See Miller v. California, 413 U.S. 15, 24 (1973) (explaining that basic guidelines for trier of fact in
determining whether a work which depicts or describes sexual conduct is obscene is whether the average person, applying
contemporary community standards would find that the work, taken as a whole, appeals to the prurient interest, whether
the work depicts or describes, in a patently offensive way, sexual conduct specifically defined by the applicable state law,
and whether the work, taken as a whole, lacks serious literary, artistic, political, or scientific value.).
         137
               See Snyder, 562 U.S. at 453.
                                                                                                              Jones — 36

image depicting a public official is a “matter of public concern.”138 But even if it is, the

objective aspect of the expectation-of-privacy element includes the idea that public

matters are given special protection.139 Sexual material dealing with “matters of public

concern” would not be something a person could reasonably expect to remain private.

Therefore, a defendant who discloses such matters would fall outside of the statute’s

scope.

         Further, Appellant argues that punishing only intentional, serious harm, rather than

merely “harm,” would be a less-restrictive means. That would likely make the law less

restrictive, but it would also not address the governmental interest in preventing the

intrinsic harm from violations of bodily and sexual privacy. Lastly, Appellant argues that

basing liability only on the defendant’s actions would be a less-restrictive means.140

Because we have determined that a culpable mental state either implicitly attaches to a

necessary circumstances-surrounding-conduct element or that the statutory terms already

provide the same level of protection that implying a culpable mental state would,

Appellant’s argument is without merit.

          138
              Id. at 454 (deciding whether speech is of public or private concern requires a court to examine the content,
form, and context of that speech, as revealed by the whole record); San Diego v. Roe, 543 U.S. 77, 80 (2004) (in the
context of a government employer regulating the speech of its employees, videos of an employee engaging in sexually
explicit acts did not address a public concern; the videos “did nothing to inform the public about any aspect of the
[employing agency’s] functioning or operation”).
         139
             See Snyder, 562 U.S. at 452 (“[S]peech concerning public affairs is more than self-expression; it is the
essence of self-government. Accordingly, speech on public issues. . . is entitled to special protection.”) (internal quotation
marks and citations omitted).
         140
           Brief for Appellant at 57 (“If someone else comes along later, without the discloser’s consent or even
knowledge, and says, ‘that is A,’ the discloser can be prosecuted for the disclosure, despite the identification not having
been done by him and not being under his control.”).
                                                                                                           Jones — 37

          In summary, there is no way to adequately prevent the harm from disclosure of

intimate material without restricting the disclosure of intimate material. As charged, the

statute targets intentional, identifying disclosures that cause harm by requiring the

defendant be knowing or reckless about the depicted person’s lack of consent and that the

State shows there was a reasonable expectation of privacy under known circumstances

giving rise to that expectation. Conversely, the statute, as charged in this case, does not

reach identifying disclosures that were made consensually, less than intentionally, or

without violating a reasonable expectation of privacy or causing harm. Therefore, it is

narrowly tailored to those situations where the compelling interest is at stake. Section

21.16(b), as charged here, satisfies strict scrutiny.

III.      Section 21.16(b) is not overbroad.

          Even if a law satisfies strict scrutiny, it may still violate the First Amendment. The

United States Supreme Court has recognized two types of facial challenges: (1) typical

facial attacks—i.e., no set of circumstances exists under which that statute would be

valid; and (2) facial attacks under the “overbreadth” doctrine—i.e., a law may be

invalidated, even if it might have some legitimate applications, if it prohibits a substantial

amount of protected speech.141 Appellant’s challenge to Section 21.16 falls within the

latter.


          141
             Stevens, 559 U.S. at 473. See also Members of City Council of City of Los Angeles v. Taxpayers for Vincent,
466 U.S. 789, 796 (1984) (“There are two quite different ways in which a statute or ordinance may be considered invalid
‘on its face’—either because it is unconstitutional in every conceivable application, or because it seeks to prohibit such
a broad range of protected conduct that it is unconstitutionally ‘overbroad.’”).
                                                                                                     Jones — 38

        The purpose of the overbreadth doctrine is to prevent the chilling of future

speech.142 The doctrine allows a litigant to benefit from the statute’s unlawful application

to someone else143—i.e., the litigant asserts not that the law is unconstitutional with

respect to his case, but with respect to so many third-party cases that the law will chill

free speech.144 This Court has applied the overbreadth doctrine before,145 but it is “strong

medicine” that is used “sparingly and only as a last resort.”146 Accordingly, this Court

will only strike a law as overbroad if no limiting construction can be placed on the

statute.147

        The overbreadth of a statute must be “‘substantial, not only in an absolute sense,

but also relative to the statute’s plainly legitimate sweep.’”148 The statute must prohibit a

substantial amount of protected expression,149 and the danger that the statute will be

unconstitutionally applied must be realistic150 and not based on “‘fanciful

        142
              Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973).
        143
           State v. Johnson, 475 S.W.3d 860, 865 (Tex. Crim. App. 2015) (citing Board of Trustees v. Fox, 492 U.S.
469, 483 (1989)).
        144
              Broadrick, 413 U.S. at 612, 615.
        145
              See, e.g., Thompson, 442 S.W.3d at 349–50.
        146
           Johnson, 475 S.W.3d at 865 (citing New York State Club Ass’n v. City of New York, 487 U.S. 1, 14 (1988);
Broadrick, 413 U.S. at 613; and Thompson, 442 S.W.3d at 349).
        147
              See Broadrick, 413 U.S. at 613.
        148
              Perry, 483 S.W.3d at 902.
        149
           Id. (citing Ashcroft v. Free Speech Coalition, 535 U.S. 234, 244 (2002) and Thompson, 442 S.W.3d at
349–50); Johnson, 475 S.W.3d at 865 (citing same).
        150
            Perry, 483 S.W.3d at 902 (citing Regan v. Time, 468 U.S. 641, 651 n.8 (1984) and Thompson, 442 S.W.3d
at 350); Johnson, 475 S.W.3d at 865 (citing same).
                                                                                                        Jones — 39

hypotheticals.’”151 The person challenging the statute must demonstrate from its text and

from actual fact “‘that a substantial number of instances exist in which the Law cannot be

applied constitutionally.’”152

       The first step in an overbreadth analysis is to construe the challenged statute,153

which we have already done above. The plainly legitimate sweep of Section 21.16(b) is

its application to cases where a defendant, who knows or is aware but consciously

disregards a substantial and unjustifiable risk that he does not have effective consent of

the depicted person, intentionally discloses a sexually explicit image obtained by him

under circumstances known to him in which the depicted person had a reasonable

expectation that the image would remain private, and through his disclosure he knowingly

or recklessly identifies the depicted person and causes him harm. This a legitimate

application of the statute because, as discussed above, it is narrowly tailored to serve a

compelling governmental interest in protecting privacy.

       Appellant, however, argues that the plainly legitimate sweep of Section 21.16(b) is

actually much narrower than that because a statute’s only legitimate sweep is speech that

falls into one of the categories of historically unprotected speech.154 He maintains that

Section 21.16(b)’s only legitimate sweep is obscenity and child pornography. He relies on


       151
             Perry, 483 S.W.3d at 902.
       152
             Id. (quoting New York State Club Ass’n, 487 U.S. at 14); Johnson, 475 S.W.3d at 865 (quoting same).
       153
             Williams, 553 U.S. at 293.
       154
             See Stevens, 559 U.S. at 468 (discussing categories of historically unprotected speech).
                                                                                   Jones — 40

Ashcroft v. Free Speech Coalition155 for his claim that any statute is overbroad if it

regulates a substantial amount of protected speech as compared with categorically

unprotected speech.

       At issue in Free Speech Coalition was the constitutionality of a law that

criminalized virtual child pornography.156 The government argued that it needed to ban

computer-generated child pornography—protected speech—in order to fight child

pornography made with real children—unprotected speech—because the two things are

hard to distinguish.157 The Court responded that “[t]he overbreadth doctrine prohibits the

Government from banning unprotected speech if a substantial amount of protected speech

is prohibited or chilled in the process.”158 While that statement accurately described the

outcome in the context of Free Speech Coalition, the Supreme Court has not applied this

understanding of the overbreadth doctrine outside that context.

       For example, in Williams-Yulee v. Florida Bar, the Court addressed the

constitutionality of a judicial canon prohibiting the solicitation of campaign funds by

judicial candidates.159 No one claimed that such a solicitation was “a category of




       155
             535 U.S. 234 (2002).
       156
             Id. at 239–40.
       157
             Id. at 249, 254–55.
       158
             Id. at 255.
       159
             575 U.S. 433 (2015).
                                                                                                         Jones — 41

unprotected speech.”160 But that did not decide the constitutionality of the statute. “The

question is instead whether [the First] Amendment permits the particular regulation of

speech at issue here.”161 If overbreadth were as comprehensive as Appellant claims, then

Williams-Yulee would not have reached the issue that it did; it simply would have held

that the solicitation of judicial campaign contributions was protected speech that could

not be regulated. Instead, it upheld the law under strict scrutiny.162

       Similarly, in Playboy, the Court addressed the regulation of sexually oriented

programming on cable television.163 The speech at issue was protected.164 The question

was what standard the government had to meet in order to restrict it.165 Overbreadth did

not foreclose the analysis just because the speech was protected.166

       In Stevens, the Court explicitly declined to designate animal-cruelty depictions as

unprotected speech.167 But that did not end its analysis. Instead, it said, “Because we

decline to carve out from the First Amendment any novel exception for [the challenged

law], we review Stevens’s First Amendment challenge under our existing doctrine” and


       160
             Id. at 446.
       161
             Id.
       162
             Id. at 444, 455.
       163
             Playboy, 529 U.S. at 814.
       164
             Id.
       165
             Id.
       166
             See id. (applying strict scrutiny standard to determine whether statute violated the First Amendment).
       167
             Stevens, 559 U.S. at 469, 472.
                                                                                                         Jones — 42

then spent ten pages discussing whether the law was overbroad.168 The elaborate analysis

is inexplicable if the issue begins and ends with determining that the regulated speech is

not historically unprotected.169

         We decline to adopt Appellant’s definition of the plainly legitimate sweep of

Section 21.16(b). The statute’s plainly legitimate sweep is the scope in which it may be

constitutionally applied, as defined above. The issue is whether it reaches a substantial

number of cases outside that plainly legitimate sweep. We conclude that it does not.

         Appellant and amici point to works of art and images that may be relevant to

public discourse as evidence of Section 21.16(b)’s overbreadth. But there is no evidence

that people who willingly participate in the creation of sexually explicit art commonly do

so with any reasonable expectation of privacy, and the likelihood seems remote.170

Consequently, Section 21.16(b) is unlikely to chill such speech. As for images relevant to

public discourse, it is doubtful that the non-consensual disclosure of sexually explicit

material would be relevant to public discourse, and even if it were, there is no evidence

that this would often be the case. Thus, in instances of artistic endeavors and images

relevant to public discourse, as-applied challenges would be more appropriate than facial




         168
               See id. at 472–82.
         169
             See, e.g., Broadrick, 413 U.S. at 602, 615–16 (refusing to strike as overbroad a law restricting “political
activities” of state employees).
         170
               See Hicks, 539 U.S. at 122 (overbreadth claimant has the burden of proof).
                                                                                                     Jones — 43

challenges.171 Therefore, we reject Appellant’s overbreadth challenge.

                                                 Conclusion

        Although Section 21.16(b) is a content-based restriction, it is nevertheless

narrowly tailored to serve a compelling governmental interest, namely, protecting sexual

privacy. To prove the violation of Section 21.16(b), as charged in this case, the State

must show that: (1) Appellant intentionally disclosed a sexually explicit image obtained

by him under circumstances in which the depicted person had a reasonable expectation

that the image would remain private; (2) Appellant knew or was aware of but consciously

disregarded a substantial and unjustifiable risk that he did not have effective consent of

the depicted person; and (3) Appellant knowingly or recklessly identified the depicted

person and caused that person harm through the disclosure. Further, the statute, as

properly construed, is not overbroad. We reverse the judgment of the court of appeals

and remand the case for consideration of Appellant’s remaining point of error on appeal.



Filed: May 26, 2021

Do Not Publish




        171
            See Ex parte Ingram, 533 S.W.3d 887, 900 (Tex. Crim. App. 2017) (potential but unlikely First Amendment
violations should be challenged as applied rather than by overbreadth).